Case 8:19-cv-01322-JFW-DFM Document 25 Filed 08/16/21 Page 1 of 1 Page ID #:2222




                        UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                             SOUTHERN DIVISION



   LORI F.,                                  No. SA CV 19-01322-JFW (DFM)

           Plaintiff,                        AMENDED JUDGMENT

               v.

   KILOLO KIJAKAZI, Acting
   Commissioner of Social Security,

           Defendant.



        Pursuant to the Ninth Circuit’s Order (Dkt. 24) in light of Carr v. Saul,
  141 S. Ct. 1352 (2021),
        IT IS HEREBY ADJUDGED that the decision of the Commissioner of
  Social Security is REVERSED and this action is REMANDED for further
  administrative proceedings before a properly appointed Administrative Law
  Judge pursuant to sentence four of 42 U.S.C. § 405(g).



   Date: August 16, 2021                     ___________________________
                                             JOHN F. WALTER
                                             United States District Judge
